Citation Nr: 1402369	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, to include residuals of cellulitis and blisters.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a low back disorder, to include as due to a foot disorder.

4.  Entitlement to service connection for a disorder of the right lower extremity, to include a fracture of the distal lower extremity.

5.  Entitlement to service connection for a disorder of the left lower extremity, to include a fracture of the distal lower extremity.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, the Veteran presented testimony in support of his claims before the undersigned Veterans Law Judge (VLJ) at the North Little Rock RO, via videoconferencing equipment.

These matters have been previously adjudicated and denied in an October 2005 rating decision.  However, since that denial, additional service treatment records (STRs) were associated with the file.  Accordingly, new and material evidence will not be required to review this claim on the merits.  38 C.F.R. § 3.156(c).

The Board notes that the Veteran revoked his power of attorney (POA) in October 2010.  Currently, the record shows that he is not represented in these matters.  However, he was accompanied by his previous representative at the April 2011 hearing.  In November 2013, the Board asked the Veteran for clarification as to his representative, but no response has been received.  Accordingly, because there is no current POA of record, the Veteran is assumed to be representing himself.  38 C.F.R. § 14.631.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran reported having received treatment from the Veterans Health Administration (VHA) since January 2004.  The only VA treatment records located in his file are from October to November 2005, and February to April 2010.  A complete set of his VA treatment records must be obtained.

The record contains a psychological examination report provided by the Social Security Administration (SSA).  Although the report is not pertinent to his current claims, it is not clear from this report that SSA does not have additional records that may be pertinent to the Veteran's claims.  Therefore, a complete copy of his records from SSA must be obtained.

 Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete record of the Veteran's VA treatment.

2.  Ask the Veteran to identify any private treatment he has received for his feet, legs, back, and gout.  Make arrangements to obtain all relevant medical records not already of record in this case.

3.  Make arrangements to obtain the Veteran's complete file from SSA.

4.  After completing all of the above, as well as any additional development deemed appropriate following review of the records, to include the scheduling of a VA compensation examination if necessary, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



